                     THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHER DISTRICT OF ILLINOIS
                             EASTERN DIVISION

BRINSON,                                     )
                                             )
                 Plaintiff,                  )
                                             )
       v.                                    )      Case No. 17 CV 1659
                                             )
LASHBROOK, et al.,                           )      Honorable John Z. Lee
                                             )      Judge Presiding
                 Defendants.                 )

                        DEFENDANTS’ RESPONSE TO
               PLAINTIFF’S STATEMENT OF ADDITIONAL FACTS

       Defendants Randy Pfister and Jeffrey Hutchinson (“Defendants”), by and

through their attorney, Kwame Raoul, Attorney General of Illinois, and pursuant to

Local Rule 56.1, respond to Plaintiff’s Statement of Additional Facts as follows:

   A. Plaintiff’s Medical Condition and His Medical Care at Stateville

       1.     Before his incarceration, when he was around 43 years old, Plaintiff was

diagnosed with Polycystic Kidney Disease (“PKD”), a chronic kidney illness that

requires treatment. (ECF No. 130-9, Brinson Tr. at 40:7–22; see also ECF No. 130-5,

Ricardo Tr. at 38:15–39:18 (describing PKD, the treatment it requires, and the symptoms

and complications it causes in patients).)

RESPONSE: Admit that Plaintiff testified to being diagnosed with PKD before his

incarceration around age 43; and that PKD is a chronic kidney disease that requires

treatment. Disputed as to any medical diagnosis implied by Plaintiff.




                                             1
         2.    As a result of his PKD, Plaintiff requires, among other things, a low-

potassium, low-salt, low-phosphorus, healthy diet rich in fruits and vegetables, grains,

fiber, white meat, and vegetable protein. (ECF No. 130-5, Ricardo Tr. at 44:2–19.)

RESPONSE: Objection, move to strike and disregard. The allegations in paragraph 2

are not supported by the evidence in the record and mischaracterize the cited

testimony. Subject to and without waiving these objections, disputed to the extent

Plaintiff implies that his PKD “required” a low-potassium, low-salt, low-

phosphorus, healthy diet rich in fruits and vegetables, grains, fiber, white meat, and

vegetable protein. Dr. Ricardo testified that she “recommends” a low potassium diet

for patients with high potassium; and that “for high blood pressure it’s very

important that the diet is low in salt;” “recommend[s] that they don’t eat a diet that is

rich in phosphorous;” and “advocate[s]…a healthy diet, fruits and vegetables, grains,

fiber, white meat…[and] vegetable protein. ECF No. 130-5, Ricardo Tr. at 44:6-45:14.

   B. Plaintiff’s Prior Lawsuit and the Settlement Agreement with Wexford

         3.    In 2014, Plaintiff and Wexford entered into a settlement agreement to

resolve a 2011 civil rights lawsuit in which Plaintiff alleged that Wexford employees

failed to provide him with constitutionally required medical care for his PKD. (ECF No.

70-1.)

RESPONSE: Admit.

         4.    The settlement agreement provides, among other things:

         (1)(b) Wexford agrees to follow all medical plans and/or
         recommendations (the “Recommendations”) made by UIC specialists
         relative to Plaintiff’s PKD during or at any time after [Plaintiff’s initial




                                              2
       UIC] Appointment, to the extent that any such recommendations must
       take into account the security environment in which Plaintiff resides. . . .

       (1)(c) Wexford will ensure that a Therapeutic Diet Order for a renal diet,
       per IDOC guidelines and/or directives, is ordered and in place for
       Plaintiff so long as it is deemed medically indicated by a UIC or other
       nephrologist.

       (2) Wexford reserves the right to substitute treatment at UIC for treatment
       at another facility or community specialist should UIC be unwilling or
       unable to provide treatment, otherwise disrupt the contractual
       relationship between it and IDOC, or if Plaintiff should be moved to
       another facility by IDOC from which transport to UIC would not be
       feasible or reasonable.

(Id. at ¶¶ 1.b-c, 2; see also ECF No. 130-1, Fischer Tr. at 9:4–24.)

RESPONSE: Admit.

       5.     Following the execution of the settlement agreement, Plaintiff began

receiving a renal diet at Stateville. (ECF No. 130-9, Brinson Tr. at 26:1–6.)

RESPONSE: Admit.

   C. Defendants Failed to Follow Specialists’ Recommendations Regarding Follow
      up Appointments

       6.     Since at least 2014, Plaintiff has been treated at the nephrology clinic at the

University of Illinois at Chicago Hospital (UIC) under the care of Dr. Ana Ricardo. Dr.

Ricardo is an associate professor of medicine at UIC and a board-certified nephrologist

with extensive training and experience treating PKD patients. (See, e.g., IDOC000684–

87, attached hereto as Exhibit 1; see also ECF No. 130-5, Ricardo Tr. at 17:18–19:9, 34:18–

35:11; 38:3–14.)

RESPONSE: Admit.

Recommendations Regarding Follow-Up Appointments




                                               3
       7.     Over the years since Plaintiff began treatment at UIC, the nephrologists

have recommended he return to their clinic for follow-up appointments typically every

six weeks. (See, e.g., RB_IDOC0000080–86, attached as Exhibit 3 (May 2016

recommendation for follow-up in six weeks).) On several occasions, however, Plaintiff

has missed scheduled appointments. (RB_UIC0000083-88, attached hereto as Exhibit 2;

ECF No. 130-5, Ricardo Tr. at 50:5–16 (testifying she recalls between two and five

occasions on which Plaintiff missed his appointments).)

RESPONSE: Admit that May 13, 2016 Medicine Note recommends “return to general

nephrology clinic in 6 weeks.” Pl.’s Ex. 3. Admit that UIC records note a “failed

appointment” on October 16, 2015, September 18, 2015 (re-scheduled), and August 1,

2014 (rescheduled). Disputed to the extent it suggests that Defendants were

responsible for the missed appointments, or aware of any such missed appointments.

       8.     On July 29, 2016, Dr. Ricardo and a fellow working under her supervision,

Dr. Bishan Charkravarty, saw Plaintiff at UIC. The nephrologists observed that Plaintiff

was in stage five – also known as “end stage” – PKD, and recommended that he receive

an arteriovenous (“AV”) graft no more than one week before he would start dialysis.

Dr. Ricardo also recommended that Plaintiff continue to receive a renal (low-sodium,

low-phosphorus) diet. (RB_UIC0000154–159, attached hereto as Exhibit 4; ECF No. 130-

5, Ricardo Tr. 51:10–59:14.)

RESPONSE: Admit that on July 29, 2016, Dr. Ricardo and a fellow working under her

supervision, Dr. Bishan Charkravarty, saw Plaintiff at UIC, noted he was in stage five

or “end stage” PKD, and noted “Plan for AV graft near dialysis starting time.” Pl.’s




                                           4
Ex. 4. Admit that the medical note also recommended that Plaintiff continue to

receive a renal (low-sodium, low-phosphorus) diet. Id. Disputed as to the allegation

that Dr. Ricardo “recommended that he receive an arteriovenous (“AV”) graft no

more than one week before he would start dialysis,” as this is not supported by the

cited testimony or evidence. Rather, Dr. Ricardo testified that they would typically

want the graft put in 1-14 days before the initiation of dialysis. ECF No. 130-5,

Ricardo Tr. at 58:16-21.

       9.     Dr. Charkravarty, originally recommended that Plaintiff return to the UIC

clinic in six weeks. (RB_IDOC0000093, attached hereto as Exhibit 5.)

RESPONSE: Admit.

       10.    After Plaintiff left the clinic, however, his lab work was processed and

returned to UIC. Upon reviewing Plaintiff’s lab work, Dr. Ricardo determined that

Plaintiff needed to return to UIC sooner. Dr. Ricardo therefore updated the

recommendation in Plaintiff’s medical record indicating Plaintiff should return to the

clinic within four weeks of July 29, 2016. (Ex. 4; ECF No. 130-5, Ricardo Tr. at 67:2–17.)

RESPONSE: Disputed to the extent that the allegations in paragraph 10

mischaracterize the evidence and suggests that Dr. Ricardo recommended that he

return to the UIC clinic 4 weeks from July 29, 2016. Dr. Ricardo’s August 2016

addendum to the medical note merely states “return to general nephrology clinic in 4

weeks (given rising serum creatinine).” See Pl.’s Ex. 4.

       11.    Dr. Ricardo explained that it was important for Plaintiff to return to the

clinic within four weeks because the clinic was monitoring Plaintiff’s lab work and




                                             5
symptoms to evaluate when he would need surgery to create an access point for

dialysis. (ECF No. 130-5, Ricardo Tr. at 59:16–67:17, 111:10–14.)

RESPONSE: Admit.

       12.    UIC’s original recommendation and Dr. Ricardo’s later addendum

shortening the timeframe for Plaintiff’s return visit were transmitted by the UIC clinic

to Dr. Obaisi at Stateville. (Ex. 4; ECF No. 130-5, Ricardo Tr. at 59:16–67:17; Ex. 5.)

RESPONSE: Admit.

       13.    There are multiple options to create an access point in the body for a

patient to receive dialysis. One option is a tunneled catheter, which is a plastic tube that

“goes in the upper chest and tunnels underneath the skin to go into one of the major

veins in the neck or upper chest.” Another option is an AV graft, which is an internal

plastic tube that connects the artery in the arm or thigh to the vein, enabling the dialysis

nurse to place a large needle into the tube to perform dialysis. A third option is an AV

fistula, which functions like the graft, but connects a patient’s own vein to his artery

rather than using a plastic tube, enabling dialysis nurses to put the needle directly into

the patient’s vein. (ECF No. 130-4, Hale Tr. at 26:7–28:3.)

RESPONSE: Admit.

       14.    AV fistula is the preferred choice for permanent vascular access; the next

best option is an AV graft; and the least desirable option of those three is the tunneled

catheter. This is because the graft has more longevity and a lower risk of infection than

a tunneled catheter. A tunneled catheter has the shortest lifespan of any dialysis option

and, “because they come out of the skin and they’re a foreign object,” “they get infected




                                              6
easily. They can also get clotted.” (ECF No. 130-4, Hale Tr. at 28:11–30:9; ECF No. 130-5,

Ricardo Tr. at 85:15–22 (AV graft is recommended over tunneled catheter for dialysis

because catheters are “prone to infections and other complications”).)

RESPONSE: Disputed to the extent it suggests that the tunneled catheter is the only

option that is prone to infection, as Dr. Hale testified the AV graft “does have the

risks of infection, and sometimes the graft has to be removed if it gets infected.” ECF

No. 130-4, Hale Tr. at 29:4-9.

       15.    Because Plaintiff was not a candidate for an AV fistula due to small veins,

the UIC nephrologists’ plan was for him to receive an AV graft before starting dialysis.

(IDOC000295–299, attached hereto as Exhibit 6 (2/3/15 Medical Special Services

Referral and Report from UIC specialist to Obaisi reporting vein mapping shows

Brinson a candidate for AV graft); Ex. 4.)

RESPONSE: Admit.

       16.    Dr. Ricardo told Plaintiff at his appointment in July 2016 that she expected

he would have to start dialysis sometime in the next eight weeks. (ECF No. 130-9,

Brinson Tr. at 73:23–74:7.)

RESPONSE: Objection, move to strike and disregard. Plaintiff’s allegation contains

inadmissible hearsay and self-serving statements without any factual support in the

record. Subject to and without waiving these objections, disputed to the extent it

suggests that Plaintiff was supposed to start dialysis within 8 weeks of his July 2016

visit with Dr. Ricardo, as this is not supported by the evidence in the record. Dr.




                                             7
Ricardo’s August 1, 2016 medical note states “No indication to initiate dialysis at this

time.” Pl.’s Ex. 4.

          17.   Following Plaintiff’s July 2016 UIC visit, Dr. Obaisi received and approved

the recommendation that Plaintiff return to the clinic within six weeks. He submitted

the referral to Wexford’s Utilization Management department for final approval, which

Wexford provided. (Ex. 5; ECF No. 130-1, Fischer Tr. at 34:8–19; RB_IDOC0000078,

attached hereto as Exhibit 7; see also ECF No. 130-9, Brinson Tr. at 45:9–25 (Dr. Obaisi

never told Plaintiff he disagreed with the UIC doctors’ recommendation as to when

Plaintiff should return to UIC for medical treatment).)

RESPONSE: Admit.

          18.   Between July 29, 2016 and December 8, 2016, however, Plaintiff was never

brought to UIC or any other nephrology clinic. (ECF No. 130-1, Fischer Tr. at 20:19–

25:12.)

RESPONSE: Disputed to the extent it suggests that any failure to bring Plaintiff to

the UIC nephrology clinic was caused by Defendants, or that Defendants were

personally aware of Plaintiff’s appointments. Defendant Pfister did not know that

Plaintiff had PKD or that he was receiving medical care at UIC, did not know that

PKD requires continuing medical care, or dialysis. Defs’ Ex. 3 at 77:4-23, 102:15-18.

Furthermore, Pfister was not involved in scheduling inmate medical appointments at

outside facilities, as this was the responsibility of the healthcare unit staff. Id. at

54:16-19, 122:13-16.




                                              8
       19.     Dr. Ricardo testified that her recommendations for Plaintiff to return to

the UIC clinic and to receive an AV graft before dialysis start time were not followed.

(ECF No. 130-5, Ricardo Tr. at 106:6–23.)

RESPONSE: Admit.

Defendants’ Knowledge

       20.     Defendant Randy Pfister knew Plaintiff was missing his medical

appointments at UIC. On three or four occasions beginning in early 2016, while Pfister

was making rounds in Plaintiff’s cell house or Plaintiff was moving through the prison,

Plaintiff spoke with the warden face-to-face. During those conversations, Plaintiff told

the warden he’d been missing medical appointments with his kidney specialist at UIC.

In 2016, Plaintiff told Warden Pfister he was in the last stage of kidney disease and it

had been six months since he’d seen the specialist at UIC. (ECF No. 130-9, Brinson Tr. at

31:8–33:17.)

RESPONSE: Objection, move to strike and disregard. The facts asserted in Paragraph

20 constitute inadmissible hearsay and self-serving statements without any factual

support. See Hartford Fire Ins. Co. v. Taylor, 903 F. Supp. 2d 623, 626, 640 (N.D.Ill. Oct.

17, 2012); Palmer v. Marion Cty., 327 F.3d 588, 596 (7th Cir. 2003); Palmer v. Circuit

Court, Social Serv. Dep't, 905 F. Supp. 499, 501 (N.D.Ill. October 30, 1995) (self-serving

affidavits without factual support in the record will not defeat a motion for summary

judgment, and a party seeking to avoid summary judgment may not establish a

dispute of material fact on unsubstantiated assertions in its factual summary).

Subject to and without waiving these objections, disputed to the extent Plaintiff’s




                                            9
characterization suggests that the conversations between Plaintiff and Pfister actually

occurred and that it suggests Pfister had knowledge that he was missing his medical

appointments at UIC. Defendants further dispute the allegations to the extent it

suggest that Pfister was aware of a serious risk to Plaintiff’s health. Defendant Pfister

testified that he does not recall speaking with Plaintiff about any health concerns, or

being made aware of his medical issues, treatment plans, or appointments at outside

facilities in November 2016. Defs’ Ex. 3 at 76:18-20, 94:4-6, 122:5-12. In addition, Pfister

did not know that Plaintiff had PKD or that he was receiving medical care at UIC,

did not know that PKD requires continuing medical care, or dialysis. Id. at 77:4-23,

102:15-18. Furthermore, Pfister was not involved in scheduling inmate medical

appointments at outside facilities, as this was the responsibility of the healthcare

unit staff. Id. at 54:16-19, 122:13-16.

       21.    Warden Pfister took no meaningful steps to address Plaintiff’s failure to

receive his medical visits. (ECF No. 128-3, Pfister Tr. at 48:15-50:8 (warden might choose

to question an inmate’s medical care and contact the Medical Director or Wexford’s

Regional Director, including that warden might take steps to expedite medical care).)

RESPONSE: Objection, move to strike and disregard. The facts asserted in paragraph

21 are not supported by the cited testimony; and thus, are inadmissible as self-

serving statements without any factual support. See Palmer, 905 F. Supp. at 501 (a

party seeking to avoid summary judgment may not establish a dispute of material

fact on unsubstantiated assertions in its factual summary). Subject to and without

waiving these objections, disputed to the extent Plaintiff mischaracterizes the




                                            10
evidence to suggest Warden Pfister “took no meaningful steps to address Plaintiff’s

failure to receive his medical visits.” Plaintiff admits that he does not know what

steps Pfister took after he allegedly told him he was missing appointments. Defs’ Ex.

2 at 38:24-39:9; Pl.’s Resp. to DSOF, Dkt. 145, p. 24, ¶ 31.

       22.    Dr. Obaisi and Wexford also knew that Plaintiff did not return to UIC in

the recommended timeframe following his July 2016 visit. Rather than schedule a return

visit in August 2016, as recommended by Dr. Ricardo, Plaintiff was scheduled to return

to UIC in December. Wexford’s corporate representative testified that its corporate

office reached out to Stateville on September 12 to ask whether Dr. Obaisi approved of

Plaintiff delaying his visit until December. On September 15, 2016, Dr. Obaisi informed

Wexford corporate that he “was accepting of the December appointment.” (ECF No.

130-1, Fischer Tr. at 25:13–45:4 (discussing utilization management process generally

and Obaisi’s approval of delayed appointment).)

RESPONSE: Admit.

   D. Plaintiff is Transferred to Menard with Defendants’ Approval

       23.    The contract under which Wexford provides medical care to Illinois

prisoners creates an obligation to place a “medical hold” on certain prisoners, which

would prevent them from being transferred between prisons. To that end, under the

heading “Transferring/Transferred Offenders”, the contract states: “Offenders

undergoing treatment care or procedures . . . shall be placed on a ‘Medical Hold’, if the

transfer will interfere with the treatment, care, and procedures of the offender . . . .”

(Wexford 1081–1363 § 2.2.3.1.2., attached hereto as Exhibit 8; Wexford 1364–1376




                                             11
(contract renewal), attached here to as Exhibit 9; see also ECF No. 130-7, Stephens Tr. at

67:9–20 (medical department is supposed to place a transfer hold on a prisoner with a

scheduled appointment or consultation).)

RESPONSE: Admit.

       24.    From at least some time in 2014 through November 2016, Plaintiff had

been on a medical hold preventing him from being transferred away from Stateville.

(See, e.g., ECF No. 130-9, Brinson Tr. at 49:22–51:4 (Dr. Obaisi told Plaintiff in 2014 and

again in 2016 he was on a medical hold); ECF No. 130-1, Fischer Tr. at 67:12–16

(Wexford corporate representative conceding Plaintiff was undergoing treatment and

care in November 2016); BRINSON0000001, attached hereto as Exhibit 10.)

RESPONSE: Disputed to the extent it suggests that Plaintiff had a medical hold in

place at the time of his transfer from Stateville to Menard in November 2016, and

disputed to the extent the allegations imply that Defendants were aware of any such

medical hold or continuing care Plaintiff was receiving that prevented his transfer

from Stateville. Defendant Pfister testified that he does not recall speaking with

Plaintiff about any health concerns, or being made aware of his medical issues,

treatment plans, or appointments at outside facilities in November 2016. Defs’ Ex. 3 at

76:18-20, 94:4-6, 122:5-12. In addition, Pfister was not personally involved in the

medical unit’s decision to place an inmate on a medical hold, and had no personal

involvement in placing transfer stops on inmates for medical reasons. Id. at 120:10-14,

19-22. Furthermore, Pfister did not know if Plaintiff had a medical hold leading up to

the F-House closure. Id. at 111:23-112:2.




                                            12
       25.    Menard’s former medical director, Menard’s former warden, and a

Stateville nurse, all testified that the medical director had the exclusive authority to

place or remove a medical hold on inmates at Stateville, including Plaintiff. (ECF No.

130-2, Trost Tr. at 45:6–21; ECF No. 130-6, Hutchinson Tr. at 37:6–38:1; ECF No. 130-8,

Angeloff Tr. at 26:10–27:13; see also ECF No. 128-3, Pfister Tr. at 65:13-15 (testifying

medical department must be involved to remove a medical hold).)

RESPONSE: Admit.

       26.    IDOC’s transfer coordinator Douglas Stephens oversees the movement of

inmates to and between IDOC prisons. (ECF No. 130-7, Stephens Tr. at 26:2–17, 19:20–

25:8 (describing job responsibilities).)

RESPONSE: Disputed to the extent it misstates the cited testimony. Doug Stephens

testified that, as the transfer coordinator, he oversees the entire operation of the

department, which includes “dealing with movements,” among other things. Defs’

Ex. 5 at 25:16-18, 26:2–17.

       27.    Stephens testified that the “medical department at each facility” was

responsible for placing medical holds or transfer stops on inmates. (Id. at 45:18–21.)

RESPONSE: Disputed to the extent it misstates the cited testimony. Doug Stephens

testified that, he believes the medical department at each facility is responsible for

placing a transfer stop on an inmate. Defs’ Ex. 5 at 45:18-21.

       28.    On November 20, 2016, a correctional officer came to Plaintiff’s cell and

told him he would be transferred from Stateville to Menard Correctional Center.




                                            13
Plaintiff told the officer he had a medical hold and should not be transferred; and he

asked to speak to a crisis team member. (ECF No. 130-9, Brinson Tr. at 46:18–47:12.)

RESPONSE: Admit that Plaintiff testified that he “told the officer he had a medical

hold and should not be transferred; and he asked to speak to a crisis team member.”

Disputed to the extent that the allegations suggest that, at the time of Plaintiff’s

transfer, he had a medical hold and should not have been transferred; and disputed

to the extent that the allegations imply that Defendant Pfister or Hutchinson were

aware of the statements Plaintiff allegedly made to the officer on November 20, 2016.

Plaintiff has not cited to any admissible evidence to support his statements, which

are inadmissible hearsay.

       29.    Nurse Franzen, a member of the crisis team, responded about an hour

later. She told Plaintiff she would go to the Health Care Unit and review Plaintiff’s

medical chart with a nurse. Plaintiff told her he was having a mental breakdown. (ECF

No. 130-9, Brinson Tr. at 47:13–48:13.)

RESPONSE: Objection, move to strike and disregard Plaintiff’s allegation that he

“told her he was having a mental breakdown,” as this constitutes inadmissible

hearsay and self-serving statements without any factual support. See Hartford Fire

Ins. Co., 903 F. Supp. 2d at 626, 640; Palmer, 905 F. Supp. at 501 (self-serving affidavits

without factual support in the record will not defeat a motion for summary

judgment, and a party seeking to avoid summary judgment may not establish a

dispute of material fact on unsubstantiated assertions in its factual summary).




                                            14
Additionally, Plaintiff lacks the medical foundation to opine on matters related to

the causation and diagnosis of any alleged medical condition(s).

       30.    Nurse Franzen contacted licensed practical nurse Jerri Angeloff, a

Wexford employee working at Stateville. Nurse Angeloff called Defendant Saleh Obaisi,

then the medical director of Stateville, for clarification. Dr. Obaisi told Nurse Angeloff

that Plaintiff could be transferred to Menard, and Nurse Angeloff documented the

conversation in Plaintiff’s medical record. (ECF No. 133, IDOC000203; ECF No. 130-8,

Angeloff Tr. at 36:12–39:19; Id. at 41:11– 42:10 (authenticating medical record and

testifying about phone call to Dr. Obaisi).)

RESPONSE: Admit.

       31.    Wexford’s corporate representative testified that Obaisi was aware on-site

dialysis was unavailable at Menard. (ECF No. 130-1, Fischer Tr. at 68:8–15.)

RESPONSE: Admit.

       32.    Nurse Franzen returned to Plaintiff and told him Obaisi said he could be

transferred. (ECF No. 130-9, Brinson Tr. at 48:17–49:14.)

RESPONSE: Admit.

       33.    On November 21, 2016, Plaintiff was transferred to Menard. (ECF No. 130-

9, Brinson Tr. at 9:13–15.)

RESPONSE: Admit.

       34.    Defendant Randy Pfister knew of and approved Plaintiff’s transfer out of

Stateville in November 2016. (ECF No. 128-3, Pfister Tr. at 98:1-99:10; 101:19-102:6; see

also ECF No. 130-7, Stephens Tr. at 54:4–15; 55:14–20 (testifying warden made the final




                                               15
decision to transfer Plaintiff from Stateville to Menard and “would have been ultimately

responsible” for the decision).)

RESPONSE: Objection, move to strike and disregard. Plaintiff’s allegation

mischaracterizes the evidence and is not supported by the evidence cited. Subject to

and without waiving these objections, disputed to the extent it suggests that

Defendant Pfister “knew of and approved” Plaintiff’s November 2016 transfer.

Defendant Pfister testified that he “was somewhat working directly with the Clinical

Services supervisor” and “monitoring a lot of this personally” to review non-

segregation inmates living in F-House at the time it closed in November 2016 to

determine if they could recommend that the inmate be reclassified. Defs’ Ex. 3 at

95:7-98:16. Pfister further testified that, as for the segregation inmates, he did not look

at specific names. Id. at 100:15-102:6. Rather, he made recommendations based on how

much segregation time the inmate had left; and Clinical Services would have looked

at whether there was a medical hold, and discussed it with the medical department if

necessary. Id. (emphasis added). Furthermore, Pfister testified that he had very

limited involvement in inmate transfers, and his office did not review the list of

inmates scheduled to be transferred. Id. at 62:7-9, 21-23. In addition, Stephens

testified that at the facility level, the warden makes a suggestion or recommendation

for which facility the inmate should go to; and the Transfer Coordinator’s Office

makes the final determination after reviewing the paperwork and the offender’s

information. Defs’ Ex. 5 at 54:12-58:11 (emphasis added).




                                            16
      35.    A few days before November 21, 2016, Plaintiff spoke to Warden Pfister

while the warden was making rounds in Plaintiff’s cell house. Plaintiff told the warden

that he was on a medical hold; he had been missing his medical appointments; he was

in the last stage of renal disease; his doctor at UIC had told him he needed to be

monitored closely; it had been six months since he’d been to UIC; and he was in severe

pain. (ECF No. 130-9, Brinson Tr. at 31:8– 34:3; see also ECF No. 128-3, Pfister Tr. at

111:1-112:15 (an agent of Pfister at Stateville knew Plaintiff was receiving regular

medical care at UIC and, and that Plaintiff went to UIC appointments between March

and July 2016).)

RESPONSE: Objection, move to strike and disregard. The facts asserted in Paragraph

35 constitute inadmissible hearsay and self-serving statements without any factual

support. See Hartford Fire Ins. Co., 903 F. Supp. 2d at 626, 640; Palmer, 327 F.3d at 596;

Palmer, 905 F. Supp. at 501 (self-serving affidavits without factual support in the

record will not defeat a motion for summary judgment, and a party seeking to avoid

summary judgment may not establish a dispute of material fact on unsubstantiated

assertions in its factual summary). Subject to and without waiving these objections,

disputed to the extent Plaintiff’s characterization suggests that the conversation

between Plaintiff and Pfister actually occurred and that it suggests Pfister had

knowledge that “he was on a medical hold; he had been missing his medical

appointments; he was in the last stage of renal disease; his doctor at UIC had told

him he needed to be monitored closely; it had been six months since he’d been to

UIC; and he was in severe pain.” Defendant Pfister testified that he does not recall




                                           17
speaking with Plaintiff about any health concerns, or being made aware of his

medical issues, treatment plans, or appointments at outside facilities in November

2016. Defs’ Ex. 3 at 76:18-20, 94:4-6, 122:5-12. In addition, Pfister was not personally

involved in the medical unit’s decision to place an inmate on a medical hold, and had

no personal involvement in placing transfer stops on inmates for medical reasons. Id.

at 120:10-14, 19-22. Furthermore, Pfister did not know if Plaintiff had a medical hold

leading up to the F-House closure. Id. at 111:23-112:2.

       36.    Pfister testified that when Plaintiff’s cell house at Stateville closed at the

end of 2016, Pfister personally monitored the transfer of inmates housed there, and

worked with the transfer coordinator and clinical services at the prison to facilitate

prisoners’ transfer. (ECF No. 128-3, Pfister Tr. at 98:1-99:10; 101:19-102:6; see also ECF

No. 130-7, Stephens Tr. at 54:4–15; 55:14–20 (testifying warden made the final decision

to transfer Plaintiff from Stateville to Menard and “would have been ultimately

responsible” for the decision).)

RESPONSE: Objection, move to strike and disregard. Plaintiff’s allegation

mischaracterizes the evidence and is not supported by the evidence cited. Subject to

and without waiving these objections, disputed to the extent it suggests that

Defendant Pfister “knew of and approved” Plaintiff’s November 2016 transfer.

Defendant Pfister testified that he “was somewhat working directly with the Clinical

Services supervisor” and “monitoring a lot of this personally” to review non-

segregation inmates living in F-House at the time it closed in November 2016 to

determine if they could recommend that the inmate be reclassified. Defs’ Ex. 3 at




                                            18
95:7-98:16. Pfister further testified that, as for the segregation inmates, he did not look

at specific names. Id. at 100:15-102:6. Rather, he made recommendations based on how

much segregation time the inmate had left; and Clinical Services would have looked

at whether there was a medical hold, and discussed it with the medical department if

necessary. Id. (emphasis added). Furthermore, Pfister testified that he had very

limited involvement in inmate transfers, and his office did not review the list of

inmates scheduled to be transferred. Id. at 62:7-9, 21-23. In addition, Stephens

testified that at the facility level, the warden makes a suggestion or recommendation

for which facility the inmate should go to; and the Transfer Coordinator’s Office

makes the final determination after reviewing the paperwork and the offender’s

information. Defs’ Ex. 5 at 54:12-58:11 (emphasis added).

       37.    Defendant Saleh Obaisi also facilitated Plaintiff’s transfer to Menard by

lifting the medical hold in Plaintiff’s file so the transfer coordinator’s office could

approve the necessary paperwork. On October 11, 2016, Obaisi reviewed Plaintiff’s

chart in connection with his planned transferred to Menard and entered an order to

“discontinue” his medical hold. (IDOC000194, attached hereto as Exhibit 11.) And on

the eve of Plaintiff’s transfer, Obaisi informed the crisis team member working with

Plaintiff that he approved the transfer. (ECF No. 133, IDOC000203.)

RESPONSE: Disputed to the extent it suggests that Obaisi lifted the medical hold in

order to facilitate the transfer at the request of the transfer coordinator’s office. Admit

that Dr. Obaisi removed Plaintiff’s medical hold prior to his transfer, and

consequently, the transfer could be approved. Defs’ Ex. 5 at 62:3-13, 93:9-23.




                                            19
       38.    Stephens testified that at the time his office approved Plaintiff’s transfer,

there was no medical hold, also known as a “transfer stop,” in place for Plaintiff. (ECF

No. 130-7, Stephens Tr. at 45:13–17; 46:10–16.)

RESPONSE: Admit.

       39.    Neither Pfister nor Obaisi informed the transfer coordinator’s office that

Plaintiff was getting ready to start dialysis. If Stephens’ office had known as much,

according to Stephens, “we would have questioned that” and may not have approved

the transfer. (ECF No. 130-7, Stephens Tr. at 61:4–62:6; id. at 77:10–78:1.)

RESPONSE: Objection, move to strike and disregard, as the above assertion that

“neither Pfister nor Obaisi informed the transfer coordinator’s office that Plaintiff

was getting ready to start dialysis” is not supported by the materials cited and

assumes facts not in evidence. There is no evidence that Plaintiff was “getting ready

to start dialysis” or that Pfister knew Plaintiff was “getting ready to start dialysis.”

Subject to and without waiving these objections, disputed to the extent it suggests

that Pfister knew that Plaintiff was getting ready to start dialysis and could not

transfer to Menard. Pfister was not personally involved in Plaintiff’s medical care or

treatment decisions at any time; and was not involved in the scheduling of inmate

medical appointments at outside facilities. Defs’ Ex. 2 at 30:10-14; Defs’ Ex. 3 at

122:13-16, 123:7-10. In addition, Pfister testified that he does not recall Plaintiff, did

not know that he had PKD or that he was receiving medical care at UIC, and did not

know that PKD requires continuing medical care, or dialysis. Defs’ Ex. 3 at 77:4-23,

102:15-18.




                                             20
   E. Plaintiff Did Not Receive a Renal Diet or On-Site Dialysis at Menard

       40.    According to Menard’s medical director, when Plaintiff was imprisoned

there, there were no therapeutic diets, including no renal diets, available. Consequently,

there was “no means” for the prison to actually provide a patient with a renal diet even

if an outside specialist recommended such a diet. The most that Menard could offer to

inmates who needed therapeutic diets was counseling on foods to avoid. (ECF No. 130-

2, Trost Tr. at 48:23–50:6 (in response to a question about whether any therapeutic diets

were available at Menard, explaining “[t]o the best of my knowledge, no. I mean, I

know that there were no diabetic diets. I believe that there were no cardiac diets. And

I'm certain that there were no renal diets.”); Id. at 98:1–6.)

RESPONSE: Admit.

       41.    Consequently, Plaintiff did not receive a renal diet for the entire period

during which he was imprisoned at Menard. (ECF No. 130-9, Brinson Tr. at 64:13–24

(describing diet at Menard).)

RESPONSE: Admit.

       42.    Menard also does not have a facility on site where inmates can receive

dialysis. (ECF No. 130-6, Hutchinson Tr. at 47:21–4.)

RESPONSE: Admit.

Defendants’ Knowledge

       43.    Jeff Hutchinson was serving as warden of Menard when Plaintiff was

transferred there in November 2016. (ECF No. 130-6, Hutchinson Tr. at 24:9–14.)

RESPONSE: Admit.




                                              21
         44.   As warden at Menard, Hutchinson’s responsibilities included: (a)

overseeing the dietary staff, including the dietary manager; (b) reviewing grievances;

and (c) making sure medical care was being provided to inmates correctly. (ECF No.

130-6, Hutchinson Tr. at 31:15–21.)

RESPONSE: Objection, move to strike and disregard. The citation provided by

Plaintiff does not support the facts contained in Paragraph 44. Subject to and without

waiving this objection, Warden Hutchinson testified that his responsibilities relating

to medical care were to make sure the assistant warden of programs was on top of

that area. Defs’ Ex. 4 at 31:15-22.

         45.   Warden Hutchinson had a practice of making rounds in the cell houses to

talk to inmates. (ECF No. 130-6, Hutchinson Tr. at 39:21–40:24.)

RESPONSE: Disputed to the extent it mischaracterizes the evidence in the record.

Warden Hutchinson testified that he tried to make rounds at least once a week. Defs’

Ex. 4 at 40:4-5.

         46.   Plaintiff spoke to Hutchinson at least three times while he was at Menard.

During those conversations, Plaintiff explained that because of his medical condition, he

should not be at Menard; he should be on a medical diet; he was in pain from his

kidneys and was supposed to have started dialysis at Stateville; he’d been missing all

his doctor appointments; and at his last UIC appointment, Dr. Ricardo had told him

that the following month (August 2016) she was going to place an artificial graft in his

arm so he could start dialysis. (ECF No. 130-9, Brinson Tr. at 20:2–22:12; id. at 23:23–

25:5.)




                                            22
RESPONSE: Objection, move to strike and disregard. The facts asserted in Paragraph

46 constitute inadmissible hearsay. In ruling on a motion for summary judgment, the

court only considers evidence that would be admissible at trial. Hearsay is

inadmissible on summary judgment to the same extent that it is inadmissible at trial.

Moreover, the proponent of hearsay bears the burden of establishing that the

statement is admissible. Hartford Fire Ins. Co., 903 F. Supp. 2d at 626, 640. Plaintiff

has not satisfied his burden of establishing that the statements set forth in Paragraph

46 are admissible. Objecting further, Plaintiff’s asserted facts are inadmissible as

self-serving statements without any factual support. Palmer, 327 F.3d at 596. Self-

serving affidavits without factual support in the record will not defeat a motion for

summary judgment, and a party seeking to avoid summary judgment may not

establish a dispute of material fact on unsubstantiated assertions in its factual

summary or affidavits. Palmer, 905 F. Supp. at 501. Subject to and without waiving

these objections, disputed to the extent Plaintiff’s characterization suggests that

Defendant Hutchinson was aware of any specific medical issue or a serious risk to

Plaintiff’s health. Defendant Hutchinson does not recall having any conversations

with Plaintiff. See Defs’ Ex. 4 at 39:10-12.

       47.    The first time Hutchinson and Plaintiff spoke in person, the warden said

Plaintiff looked sick and that he could tell Plaintiff was in a lot of pain. Hutchinson said

to his knowledge, no renal diet was available at Menard. (ECF No. 130-9, Brinson Tr. at

24:11–22.)




                                               23
RESPONSE: Objection, move to strike and disregard. The facts asserted in Paragraph

47 constitute inadmissible hearsay. In ruling on a motion for summary judgment, the

court only considers evidence that would be admissible at trial. Hearsay is

inadmissible on summary judgment to the same extent that it is inadmissible at trial.

Moreover, the proponent of hearsay bears the burden of establishing that the

statement is admissible. Hartford Fire Ins. Co., 903 F. Supp. 2d at 626, 640. Plaintiff

has not satisfied his burden of establishing that the statements set forth in Paragraph

47 are admissible. Objecting further, Plaintiff’s facts asserted in Paragraph 3 are

inadmissible as self-serving statements without any factual support. Palmer, 327 F.3d

at 596. Self-serving affidavits without factual support in the record will not defeat a

motion for summary judgment, and a party seeking to avoid summary judgment may

not establish a dispute of material fact on unsubstantiated assertions in its factual

summary or affidavits. Palmer, 905 F. Supp. at 501. Subject to and without waiving

these objections, disputed to the extent Plaintiff’s characterization suggests that

Defendant Hutchinson was aware of any specific medical issue or a serious risk to

Plaintiff’s health. Defendant Hutchinson does not recall having any conversations

with Plaintiff. See Defs’ Ex. 4 at 39:10-12.

       48.    Plaintiff also wrote a letter to Hutchinson the first or second day he was at

Menard. In the letter, Plaintiff told the warden he needed a renal diet. Warden

Hutchinson told Plaintiff during a subsequent in-person conversation that he received

Plaintiff’s letter. (ECF No. 130-9, Brinson Tr. at 27:6–28:19.)




                                               24
RESPONSE: Objection, move to strike and disregard. The allegations in paragraph 48

constitute inadmissible hearsay and self-serving statements without factual support

in the record. Subject to and without waiving these objections, disputed to the extent

it suggests that Hutchinson knew Plaintiff needed a renal diet or that he received a

letter from Plaintiff informing him of such. Defendants further dispute the truth of

the statements Plaintiff claims were made by Hutchinson, as these allegations are

also based on inadmissible hearsay.

      49.    On December 7, 2016, Hutchinson received, reviewed, and signed

Plaintiff’s emergency grievance reporting that Plaintiff (a) was in end stage renal

disease; (b) was supposed to have started dialysis before his transfer to Menard; (c)

missed his specialist appointments at UIC before being transferred; and (d) was

suffering pain. (ECF No. 130-6, Hutchinson Tr. at 42:24–47:17.)

RESPONSE: Objection, move to strike and disregard to the extent the allegations in

paragraph 49 suggest that Plaintiff was in end stage renal disease, was supposed to

have started dialysis before his transfer to Menard, missed his specialist

appointments at UIC before being transferred, and was suffering pain on or about

December 7, 2016. The contents of Plaintiff’s grievance constitute inadmissible

hearsay. In addition, Plaintiff is not qualified to provide medical opinions and

diagnosis. Subject to and without waiving these objections, admit that Hutchinson

reviewed and signed Plaintiff’s emergency grievance on December 7, 2016.




                                           25
       50.    Hutchinson determined that the grievance had merit and consequently

needed to be addressed by medical director John Trost on an expedited basis as it

appeared Plaintiff’s condition was serious. (ECF No. 130-6, Hutchinson Tr. at 49:2–24.)

RESPONSE: Admit.

       51.    After reviewing Plaintiff’s grievance and checking a box to “expedite”

review, Hutchinson does not recall taking any steps to address Plaintiff’s emergency:

Hutchinson does not recall making any phone calls, sending any emails, speaking to

any person, or doing anything to determine why Plaintiff had been transferred to

Menard. (ECF No. 130-6, Hutchinson Tr. at 52:10–53:1.)

RESPONSE: Disputed to the extent it mischaracterizes the testimony to imply that

Hutchinson did not take any further actions, as Hutchinson testified that, after

checking the box for expedite emergency grievance, he put it in the outbox for the

secretary to pick up and send to the proper department. Defs’ Ex. 4 at 52:5-9.

Hutchinson further stated that he may have taken other steps and may have sent

emails, but he does not recall. Id. at 52:10-18.

       52.    On December 8, 2016, Hutchinson received an email with the subject

“Brinson A82298” alerting him that Menard received about 17-20 prisoners “who were

in [Wexford’s collegial review] process, on a medical hold and then removed to

transfer.” The email attached correspondence related to Plaintiff’s emergency grievance

reporting his medical condition and immediate need for care. (IDOC 001658–62,

attached hereto as Exhibit 12; see also ECF No. 130-6, Hutchinson Tr. at 53:9–62:20.)




                                             26
RESPONSE: Objection, move to strike and disregard to the extent it suggests that the

email informed Hutchinson of an “immediate need for care,” as this is

mischaracterizes the evidence and is not supported by the cited records. Subject to

and without waiving these objections, disputed to the extent it suggests that

Hutchinson was aware of an obvious risk to Plaintiff’s health, or that he was

receiving inadequate medical care on December 8, 2016. Hutchinson testified that he

does not recall receiving the email, was not really aware of all the medical holds at

that time, and does not recall the issue with inmates on medical holds being

transferred to Menard being raised while he was warden. Defs’ Ex. 4 at 56:10-18,

57:10-13.

         53.   Dr. Trost is an internist and board-certified general surgeon, but he has no

specialized training or accreditation in nephrology, and has not managed the medical

treatment of patients with chronic kidney disease. (ECF No. 130-2, Trost Tr. at 34:15–

36:3.)

RESPONSE: Admit.

         54.   Shortly after arriving at Menard, Plaintiff met with Dr. Trost. At that

meeting, Plaintiff told Trost about his kidney disease and need to be on a renal diet.

Trost reviewed Plaintiff’s medical record. He was surprised that Plaintiff had been

transferred to Menard, told Plaintiff he should not be there, and told another person

over the phone (in Plaintiff’s hearing) that Plaintiff should be transferred back to

Stateville immediately. (ECF No. 130-9, Brinson Tr. at 24:1–12; Id. at 55:22–57:8; ECF No.

130-2, Trost Tr. at 55:12–17.)




                                             27
RESPONSE: Objection, move to strike and disregard to the extent Plaintiff’s

assertion that Dr. Trost “told Plaintiff he should not be there, and told another

person over the phone (in Plaintiff’s hearing) that Plaintiff should be transferred

back to Stateville immediately” contains inadmissible hearsay and is not supported

by the evidence cited. Subject to and without waiving these objections, disputed to

the extent the allegations suggest that Dr. Trost stated Plaintiff should be transferred

back to Stateville immediately and could not be at Menard. Dr. Trost testified that

Plaintiff came to see him, and he was made aware that he had end-stage renal

disease. ECF No. 130-2, Trost Tr. at 55:12–17.

   F. Plaintiff Required Emergency Surgery Shortly After Arriving at Menard

      55.    On December 8, 2016, Plaintiff was brought to Kidney Disease and

Medicine Specialty Consultants, a private medical practice near Menard in Carbondale,

Illinois, where he was treated by Dr. Muhammad Kamran. (IDOC000528–533, attached

hereto as Exhibit 13; see also ECF No. 130-3, Kamran Tr. at 22:2–26:6, 34:2–20.)

RESPONSE: Admit.

      56.    Dr. Kamran is a board-certified nephrologist with extensive training and

experience treating patients with chronic kidney disease, including PKD. (ECF No. 130-

3, Kamran Tr. at 10:2–26:2.)

RESPONSE: Admit.

      57.    Upon examining Plaintiff’s symptoms and his blood work from a couple

months before the visit, Dr. Kamran determined that Plaintiff needed to start dialysis

“right away,” “as soon as possible.” (ECF No. 130-3, Kamran Tr. at 46:19–47:7, 57:5–21.)




                                            28
RESPONSE: Disputed to the extent it misstates the cited testimony. Dr. Kamran

testified that his assessment was that Plaintiff needed to start dialysis right away,

which was based in part on the fact that he had a GFR level of less than 10 a couple

months before he saw him; “based on his review of everything;” and “also his review

of [symptoms].” ECF No. 130-3, Kamran Tr. at 46:24–47:7, 57:5–21.

      58.    Dr. Kamran recommended Plaintiff receive a catheter for immediate

dialysis access. In addition to recording his findings in the medical records, which his

clinic provided to Menard following the visit, Dr. Kamran sent a note with Plaintiff’s

attendant for the doctor at Menard asking that Plaintiff be transferred to a place where

he could start dialysis, or offering to arrange placement of a catheter locally. (ECF No.

130-3, Kamran Tr. at 47:17–50:12, 55:5–19.)

RESPONSE: Disputed to the extent the allegations mischaracterize the cited

testimony to imply that Dr. Kamran recommended “immediate dialysis access. Dr.

Kamran recommended a catheter be put in Plaintiff’s chest wall as “the best way to

start him urgently” on dialysis. ECF No. 130-3, Kamran Tr. at 47:17–49:21.

      59.    Without notice to the UIC nephrology clinic, Plaintiff missed his

December 9, 2016 appointment. (RB_UIC0000251–52, attached hereto as Exhibit 14.)

RESPONSE: Objection, argumentative and not supported by the cited evidence with

respect to “without notice to the UIC nephrology clinic.” Subject to and without

waiving these objections, admit that Plaintiff had a “failed appointment” with UIC

on December 9, 2016. See Pl.’s Ex. 14.




                                              29
       60.    More than three weeks later, on December 27, 2016, Plaintiff was brought

to Memorial Hospital of Carbondale, where he underwent surgery by Dr. Lyman Hale,

a board-certified general surgeon. (RB_MHC0000006–24, attached hereto as Exhibit 15;

ECF No. 130¬4, Hale Tr. at 14:6–21; 16:22–24.) Dr. Hale has significant experience doing

dialysis access surgeries. (Id. at 19:7–10.)

RESPONSE: Objection, argumentative and misstates the evidence in the record.

Subject to and without waiving these objections, admit that Plaintiff underwent

surgery by Dr. Hale, a board-certified surgeon with significant experience doing

dialysis access surgeries, at Memorial Hospital of Carbondale. Disputed to the extent

it suggests the surgery occurred on December 27, 2016. Dr. Hale performed surgery

on Plaintiff on January 3, 2017. See Pl.’s Ex. 15; and ECF 130-4, Hale Tr. at 38:5-39:3.

       61.    Dr. Hale performed surgery to place a tunneled catheter through

Plaintiff’s chest into his jugular vein so he could receive dialysis urgently. (ECF No. 130-

4, Hale Tr. at 31:9–21.)

RESPONSE: Objection, move to strike and disregard “so he could receive dialysis

urgently,” as this allegation is argumentative and not supported by the cited

testimony. Dr. Hale testified that when he saw Plaintiff, he believed it was necessary

for him to undergo surgery for the tunnel dialysis catheter placement. See ECF 130-4,

Hale Tr. at 31:9-13.

       62.    A tunneled catheter is a temporary dialysis access point that, ideally,

would never be used. In any event, a tunneled catheter should be use for less than 90

days because of the risk of infection and blood clots. (ECF No. 130-5, Ricardo Tr. at




                                               30
85:23–86:15; see also ECF No. 130-4, Hale Tr. at 34:2–21, at 41:8–21 (explaining tunneled

catheter is “not the ideal method of access because of increased risk of infection, and,

really tunneled catheters just get clotted. They have to be removed”; thus, they should

not be left in “longer than necessary unless the patient doesn’t have another dialysis

option and they have to have a catheter”).)

RESPONSE: Disputed to the extent it suggests that Plaintiff was at a constant risk of

blood clots and infection the entire time he had the tunneled catheter. Dr. Ricardo

testified that “we don’t want to use [tunneled catheters] for long periods of time

because the longer we use them, the higher the risk of infections and other

complications” and that there’s a risk of blood clots and infections using a tunneled

catheter beyond 90 days. See ECF No. 130-5, Ricardo Tr. at 86:4-15. Dr. Hale testified

generally, that the tunneled catheter is not the ideal method of access because of

increased risk of infection, and they get clogged; and they try not to leave them in for

more than three to six months because of the risk of infection. See ECF No. 130-4,

Hale Tr. at 34:11-32. However, Dr. Hale has seen patients keep the tunneled catheter

in for three to five years with no issue because they haven’t gotten them infected or

clotted. Id. at 41:11-15.

       63.     Thereafter, Plaintiff began receiving dialysis for the first time. (ECF No.

130-9, Brinson Tr. at 64:24–4.)

RESPONSE: Admit.




                                              31
          64.   After the surgery, Dr. Hale recommended Plaintiff be evaluated in two to

four weeks by a vascular surgeon for a more permanent dialysis access option. (ECF

No. 130-4, Hale Tr. at 37:11–24.)

RESPONSE: Disputed to the extent it misstates the cited testimony. Dr. Hale testified

that he recommended a follow-up consultation with the vascular surgeon in 2-4

weeks for possible graft placement. See ECF No. 130-4, Hale Tr. 37:11-24; Pl.’s Ex. 15.

          65.   On December 22, 2016, Trost submitted a form to Wexford corporate

referring Plaintiff to a general surgeon to receive an AV graft. Trost indicated on the

referral form that his request was “urgent.” (Wexford 64, attached hereto as Exhibit 16;

ECF No. 130-2, Trost Tr. at 74:1–77:4.)

RESPONSE: Admit.

          66.   Sometime around January 11, 2017, however, Trost recommended to

Wexford’s Utilization Management department that Plaintiff’s appointment for an AV

graft be cancelled. (Wexford 24, attached hereto as Exhibit 17 (“Since Brinson will only

be getting a few dialysis treatments here before being transferred, they recommended

the surgeon and hospital he will be using to get the dialysis treatments to do the

consult.”); IDOC 000540, attached hereto as Exhibit 18; ECF No. 130-2, Trost Tr. at 78:6–

80:25.)

RESPONSE: Admit.

   G. Plaintiff Did Not Receive a Permanent Dialysis Access Point until September
      2017

          67.   Plaintiff remained in the infirmary at Menard after the tunneled catheter

was in place. Trost testified that the risk of infection from the catheter insertion was


                                            32
“certainly” a reason for him to be observed in the infirmary. He explained: “I mean, you

could not send an inmate out to a cell house with a catheter exiting their body.” (ECF

No. 130-2, Trost Tr. at 88:6–14.)

RESPONSE: Objection, move to strike and disregard to the extent it suggests that Dr.

Trost testified that “the risk of infection from the catheter insertion” was a reason

why Plaintiff remained in the infirmary at Menard. This allegation is not supported

by the cited testimony. Dr. Trost testified that the catheter insertion would certainly

be a reason to have him observed, and that “you could not send an inmate out to a

cell house with a catheter exiting their body.” ECF No. 130-2, Trost Tr. at 88:6–14.

       68.    Plaintiff was transferred from Menard back to Stateville on January 29,

2017, where he is currently imprisoned. (ECF No. 130-9, Brinson Tr. at 19:19–23.)

RESPONSE: Admit.

       69.    On January 30, 2017, the day after Plaintiff returned to Stateville, Dr.

Obaisi referred Plaintiff to the vascular access clinic at UIC to be evaluated for a

permanent dialysis access option; and Wexford corporate approved the referral the next

week. (RB_IDOC0000504– 505, attached hereto as Exhibit 19.)

RESPONSE: Admit.

       70.    Shortly after his return, Plaintiff was released into the general population

at Stateville with the catheter still protruding from his chest. (ECF No. 128-7; ECF No.

130-9, Brinson Tr. at 15:2–6 (Brinson testifying he was released into general population

shortly after returning to Stateville in January 2017).)




                                             33
RESPONSE: Objection, move to strike and disregard. The allegations in paragraph 70

are argumentative and not supported by any admissible evidence in the record.

Subject to and without waiving these objections, disputed to the extent that Plaintiff

suggests he had a catheter “protruding from his chest” while in general population at

Stateville.

       71.    Since then, Plaintiff has received dialysis on-site three times per week.

(ECF No. 130-9, Brinson Tr. at 64:4–13.)

RESPONSE: Admit Plaintiff testified to receiving dialysis on-site three times a week.

       72.    Plaintiff was not seen by a vascular surgeon until July 26, 2017

(RB_UIC0000292–294, attached hereto as Exhibit 20), and did not receive surgery to

have the graft placed until September 18, 2017 (RB_UIC0000235–250, attached hereto as

Exhibit 21), more than nine months after Dr. Hale placed the tunneled catheter, or three

times as long as Dr. Ricardo would recommend a patient use a tunneled catheter. (ECF

No. 130-5, Ricardo Tr. at 94:18–96:18.)

RESPONSE: Objection, argumentative. Subject to and without waiving this

objection, admit that Plaintiff saw a vascular surgeon on July 26, 2017 and received

surgery to have a graft placed on September 18, 2017.

       73.    Plaintiff’s failure to see a vascular surgeon until September 2017 was

inconsistent with Dr. Hale’s recommendation that Plaintiff follow up with a vascular

surgeon in two to four weeks. (ECF No. 130-4, Hale Tr. at 45:12–46:9.)

RESPONSE: Disputed to the extent it implies that Dr. Hale recommendation to

follow-up with a vascular surgeon was urgent. Dr. Hale testified that he




                                           34
recommended Plaintiff follow-up with a vascular surgeon in 2-4 weeks because “it’s

a standard follow-up time” and he does not “have a great reason for that,” as there

was “no emergent rush to see him once we have the dialysis access in.” ECF No. 130-

4, Hale Tr. at 37:14-17.

   H. Plaintiff’s Damages

       74.    Plaintiff’s failure to receive dialysis when his kidneys failed – sometime

between July and December 2016 – caused him to experience loss of appetite, loss of

energy, fatigue, daytime sleepiness, night sweats, headache, bloody nose, difficulty

swallowing, chest pain, shortness of breath, cough, blood when coughing, abdominal

pain, nausea, diarrhea, blood in his stool, painful urination, blood in his urine, urinary

incontinence, a weak urine stream, urinary sediment or solids, edema, neuropathy,

weakness, joint pain, muscle pain, and low back pain. (Ex. 13.)

RESPONSE: Objection, move to strike and disregard. The assertions in paragraph 74

consist of inadmissible hearsay, self-serving statements without any factual support,

and are not supported by the cited evidence. Subject to and without waiving these

objections, disputed as to any medical diagnosis or causation implied by Plaintiff.

Plaintiff is not a doctor and lacks the medical foundation to opine on matters related

to the causation and diagnosis of his medical condition(s). Furthermore, the evidence

shows that Plaintiff reported certain symptoms to Dr. Kamran on December 8, 2016.

See Pl.’s Ex. 13. However, there is no evidence that Plaintiff actually experienced each

of the reported symptoms.




                                           35
       75.    Plaintiff’s delayed dialysis also put him at risk of death. (See, e.g., ECF No.

130-5, Ricardo Tr. at 47:4–15 (“[I]n general, if somebody has complications so severe or

symptoms so severe that medically one recommends dialysis and they opt not to

receive it, then the end point will be death.”).)

RESPONSE: Objection, move to strike and disregard. The assertion in paragraph 75

consists of a self-serving statement without any factual support, and is not supported

by the cited testimony. Subject to and without waiving these objections, disputed to

the extent Plaintiff implies, based on Dr. Ricardo’s testimony, that he was put at risk

of death (Dr. Ricardo was testifying generally, not specifically to Plaintiff), and

disputed to the extent it implies that Defendants were aware of or responsible for

any alleged delay in starting his dialysis.

       76.    When Plaintiff learned he would be transferred to Menard in November

2016, he asked to speak to a member of the crisis team because he experienced a mental

breakdown. (ECF No. 130-9, Brinson Tr. at 72:3–14.)

RESPONSE: Objection, move to strike and disregard the assertion in paragraph 76

that Plaintiff “experienced a mental breakdown,” which inadmissible as hearsay and

a self-serving statement without factual support. Objecting further, Plaintiff is not a

doctor and lacks the medical foundation to opine on matters related to the causation

and diagnosis of his medical condition. Subject to and without waiving these

objections, dispute that Plaintiff experienced a mental breakdown, but admit that he

asked to speak to a member of the crisis team when he learned he was being

transferred in November 2016.




                                              36
       77.    While Plaintiff received dialysis through the temporary catheter in his

chest, he was subjected to constant risk of blood clot and infection. (ECF No. 130-5,

Ricardo Tr. at 85:23– 86:15; ECF No. 130-4, Hale Tr. at 34:2–21, 41:8–21.)

RESPONSE: Objection, move to strike and disregard to the extent the allegations in

paragraph 77 are not supported by the cited testimony and mischaracterizes the

evidence. Subject to and without waiving these objections, disputed to the extent it

suggests that Plaintiff was at a constant risk of blood clots and infection the entire

time he had the tunneled catheter. Dr. Ricardo testified that “we don’t want to use

[tunneled catheters] for long periods of time because the longer we use them, the

higher the risk of infections and other complications” and that there’s a risk of blood

clots and infections using a tunneled catheter beyond 90 days. ECF No. 130-5, Ricardo

Tr. at 86:4-15. Dr. Hale testified generally, that the tunneled catheter is not the ideal

method of access because of increased risk of infection, and they get clogged; and

they try not to leave them in for more than 3-6 months because of the risk of

infection. ECF No. 130-4, Hale Tr. at 34:11-32. Dr. Hale has seen patients keep the

tunneled catheter in for 3-5 years with no issue because they haven’t gotten them

infected or clotted. Id. at 41:11-15.

       78.    Indeed, for the two-and-a-half months Plaintiff was imprisoned at

Menard, he was housed in the infirmary because he was so ill from his PKD and at such

high risk for infection from the catheter protruding from his chest. (ECF No. 130-2, Trost

Tr. at 87:9–88:14; ECF No. 130-9, Brinson Tr. at 14:17–22; 57:12–19.)




                                            37
RESPONSE: Objection, move to strike and disregard the allegations in paragraph 78

that are argumentative, mischaracterize the evidence, and are not supported by the

cited testimony. Objecting further, Plaintiff cites to portion of his own testimony,

which are inadmissible as self-serving statements without factual support. Subject to

and without waiving these objections, disputed to the extent Plaintiff implies he was

“so sick” and “at such a high risk for infection” that he could not have been housed

in general population. Dr. Trost merely testified that he placed him in the infirmary

for careful and close observation; that the catheter insertion would certainly be a

reason to have him observed; and that “you could not send an inmate out to a cell

house with a catheter exiting their body.” ECF No. 130-2, Trost Tr. at 87:9-13, 88:6–14.

       79.    Plaintiff’s risk of blood clot or infection from the catheter was exacerbated

when he was housed in general population after returning to Stateville in January 2017.

(ECF No. 128-7.)

RESPONSE: Objection, move to strike and disregard. The allegations in paragraph 79

are argumentative and not supported by the cited documents, or any of the evidence

in the record. Subject to and without waiving these objections, disputed that

Plaintiff’s risk of blood clots or infection from the catheter was exacerbated when he

was housed in general population at Stateville.

       80.    Moreover, because of his failure to promptly see a vascular surgeon as

recommended by Dr. Hale, Plaintiff was forced to keep the catheter protruding from his

chest until September 2017, which amplified the already serious risks he faced. (ECF

No. 130-4, Hale Tr. at 46:10–24.)




                                            38
RESPONSE: Objection, the allegations in paragraph 81 are argumentative, misstate

the evidence, and are not supported by the cited testimony. There is no evidence to

support Plaintiff’s allegation that Dr. Hale recommended he “promptly see a vascular

surgeon” or that “Plaintiff was forced to keep the catheter protruding from his chest

until September 2017, which amplified the already serious risks he faced.” Dr. Hale

testified generally as to the risks associated with a tunneled catheter and his

recommendation to see a vascular surgeon. ECF No. 130-4, Hale Tr. at 46:10–24. Dr.

Hale also testified that they try not to leave the tunneled catheter in for more than 3-6

months because of the risk of infection, but that he has seen patients keep the

tunneled catheter in for 3-5 years with no issue because they haven’t gotten them

infected or clotted. Id. at 34:11-32, 41:11-15.

       81.    Plaintiff suffered and continues to suffer severe emotional distress as a

result of the ordeal described in his complaint. Plaintiff explained:

       I almost died. And for, like, two or three months it was real—real hectic. It
       was real scary because it was [] like, we don’t care. Just throw you in the
       cell. And I couldn’t see no one. I couldn’t get no medical attention or
       nothing. There was nothing I could do physically about it.”

(ECF No. 103-9, Brinson Tr. at 72:15–73:4.)

RESPONSE: Objection, move to strike and disregard. The assertions in paragraph 81

are inadmissible as self-serving statements without any factual support. Palmer, 327

F.3d at 596. Self-serving affidavits without factual support in the record will not

defeat a motion for summary judgment, and a party seeking to avoid summary

judgment may not establish a dispute of material fact on unsubstantiated assertions

in its factual summary or affidavits. Palmer, 905 F. Supp. at 501. Additionally,


                                              39
Plaintiff lacks the medical foundation to opine on matters related to the causation

and diagnosis of his medical condition(s). Subject to and without waiving these

objections, disputed to the extent Plaintiff’s statement mischaracterizes the evidence

and suggests that Defendants Hutchinson and Pfister caused him to suffer severe

emotional distress.

Dated: October 25, 2019

                                                 Respectfully submitted,

KWAME RAOUL
Attorney General of Illinois                     /s Colleen M. Shannon
                                                 COLLEEN M. SHANNON
                                                 Assistant Attorney General
                                                 General Law Bureau
                                                 100 W. Randolph St., 13th Fl.
                                                 Chicago, Illinois 60601
                                                 (312) 814-4451
                                                 cshannon@atg.state.il.us


                               CERTIFICATE OF SERVICE

       The undersigned certifies that on October 25, 2019, the foregoing document was

electronically filed using the Court’s CM/ECF system, and a copy was thereby served

on all attorneys of record.

                                                 /s Colleen M. Shannon




                                         40
